Wright, J.,
dissenting. While I agree in large measure with the opinion of the majority, I strongly differ with the Board of Tax Appeals and the majority of this court when they uphold the proposition that the start of drilling of the well marks the beginning of the production process.
This holding is in error. The start of drilling is not the beginning of the production process; it is almost the last step in the production process. Presiding Judge Lawrence Grey spoke truly when he stated in his dissent below: “[A]n oil well is not simply a long narrow hole in the ground. It is a complex system of pits, trenches, and cuts into the contour of the earth. The drill is the machine that makes the long narrow hole. The bulldozers, the backhoe, and the vacuum truck are the machines that make the other parts of the well.” The board’s finding is correct only if the drill is the only implement that makes a well. The statute, R.C. 5739.01(E)(2), however, does not speak of “drilling” but of “production.” Thus, the language of the statute itself militates a different conclusion than that reached by the majority.